



ON DECK CAPITAL, INC.
CHANGE IN CONTROL AND SEVERANCE AGREEMENT
This Change in Control and Severance Agreement (the “Agreement”) is made and
entered into by and between [ ] (“Executive”) and On Deck Capital, Inc., a
Delaware corporation (the “Company”), effective as of [ ] (the “Effective
Date”).
RECITALS
1.The Compensation Committee (the “Committee”) of the Company’s Board of
Directors (the “Board”) believes that it is in the best interests of the Company
and its stockholders (i) to assure that the Company will have the continued
dedication and objectivity of Executive, notwithstanding the possibility,
threat, or occurrence of a Change in Control and (ii) to provide Executive with
an incentive to continue Executive’s employment prior to a Change in Control and
to motivate Executive to maximize the value of the Company upon a Change in
Control for the benefit of its stockholders.
2.    The Committee believes that it is imperative to provide Executive with
certain severance benefits upon Executive’s termination of employment under
certain circumstances. These benefits will provide Executive with enhanced
financial security and incentive and encouragement to remain with the Company
notwithstanding the possibility of a Change in Control.
3.    Certain capitalized terms used in the Agreement are defined in Section 7
below.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:
1.    Term of Agreement. This Agreement will have an initial term of three years
commencing on the Effective Date (the “Initial Term”). On the third anniversary
of the Effective Date and each anniversary thereafter, this Agreement will renew
automatically for an additional one year term (an “Additional Term”), unless
either party provides the other party with written notice of non-renewal at
least 90 days prior to the date of automatic renewal. If a Change in Control
occurs when there are fewer than 12 months remaining during the Initial Term or
an Additional Term, the term of this Agreement will extend automatically through
the date that is 12 months following the effective date of the Change in
Control. If Executive becomes entitled to benefits under Section 4 during the
term of this Agreement, the Agreement will not terminate until all of the
obligations of the parties hereto with respect to this Agreement have been
satisfied. For clarity, an election by the Company not to renew this Agreement
for an Additional Term will not be deemed to be a termination of Executive’s
employment without Cause or grounds for a resignation for Good Reason and,
accordingly, Executive will not be eligible for severance benefits under Section
4.




-1-

--------------------------------------------------------------------------------




2.    At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and will continue to be at-will, as defined under applicable law.
As an at-will employee, either the Company or the Executive may terminate the
employment relationship at any time, with or without Cause.
3.    Treatment of Equity Awards that are Not Assumed or Substituted for in the
Event of a Change in Control. In the event of a Change in Control where the
successor corporation does not assume the Equity Award or substitute the Equity
Award for a substantially similar award with the same or more favorable vesting
schedule as the Equity Award, then the Equity Award will vest in full and
Executive will have the right to exercise all of Executive’s outstanding stock
options and stock appreciation rights, including shares as to which such Equity
Awards would not otherwise be vested or exercisable, all restrictions on
restricted stock and restricted stock units will lapse, and, with respect to
Equity Awards with performance-based vesting, all performance goals or other
vesting criteria will be deemed achieved at 100% of target levels and all other
terms and conditions met. In addition, if a stock option or stock appreciation
right is not assumed or substituted for in the event of a Change in Control, the
Company will notify Executive in writing or electronically that the stock option
or stock appreciation right will be exercisable for a period of time determined
by the Board in its sole discretion, and the stock option or stock appreciation
right will terminate upon the expiration of such period.
4.    Severance Benefits.
(a)    Termination without Cause Unrelated to a Change in Control. If the
Company terminates Executive’s employment with the Company without Cause
(excluding death or Disability) and such termination occurs outside of the
Change in Control Period, then subject to Section 5, Executive will receive the
following:
(i)    Accrued Compensation. The Company will pay Executive all expense
reimbursements, wages, and other benefits due to Executive under any
Company-provided plans, policies, and arrangements.
(ii)    Continuing Severance Payments. Executive will be paid continuing
payments of severance pay at a rate equal to Executive’s base salary rate, as
then in effect, for nine months from the date of such termination of employment
(the “Continuance Period”), to be paid periodically in accordance with the
Company’s normal payroll policies. Severance payments during the Continuance
Period will not commence until, the first Company payroll following the Release
Deadline (as defined below), or, if later, such time as required by Section
5(c). Except as required by Section 5(c), any installment payments that would
have been made to Executive during the 60 day period immediately following
Executive’s separation from service but for the preceding sentence will be paid
to Executive on the first Company payroll following the Release Deadline and the
remaining payments will be made as provided in this Agreement.
(iii)    Pro-Rated Bonus Payment. Executive will be eligible to receive a
portion of Executive’s incentive compensation payment for the fiscal year of the
qualified termination of employment, pro-rated based on time employed during the
fiscal year (the “Pro-Rated Bonus”). Payment of the Pro-Rated Bonus will be
subject to the terms and conditions of the underlying incentive


-2-

--------------------------------------------------------------------------------




compensation plan and, accordingly, will only be paid only to the extent that
performance metrics in the plan are achieved. The Pro-Rated Bonus will be paid
at the same time as payments to other executives in the applicable incentive
compensation plan, and in all cases no later than March 15th of the year
following the year of the qualified termination of employment, subject to
Section 5(c). Notwithstanding Section 11(b) of this Agreement, the benefit under
this clause (iii) may be unilaterally amended and replaced by the Company with a
substantially similar benefit in order to comply Section 162(m) of the Code.
(iv)    Continuation Coverage. If Executive elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) within the time period prescribed pursuant to COBRA for
Executive and Executive’s eligible dependents, then the Company will reimburse
Executive for the COBRA premiums for such coverage (at the coverage levels in
effect immediately prior to Executive’s termination) until the earlier of (A) a
period of nine months from the date of termination or (B) the date upon which
Executive and/or Executive’s eligible dependents become covered under similar
plans. The reimbursements will be made by the Company to Executive consistent
with the Company’s normal expense reimbursement policy.
(b)    Termination without Cause or Resignation for Good Reason in Connection
with a Change in Control. If the Company terminates Executive’s employment with
the Company without Cause (excluding death or Disability) or if Executive
resigns from such employment for Good Reason, and, in each case, such
termination occurs during the Change in Control Period, then subject to Section
5, Executive will receive the following:
(i)    Accrued Compensation. The Company will pay Executive all accrued expense
reimbursements, wages, and other benefits due to Executive under any
Company-provided plans, policies, and arrangements.
(ii)    Severance Payment. Executive will receive a lump-sum payment (less
applicable withholding taxes) equal to 12 months of Executive’s annual base
salary as in effect immediately prior to Executive’s termination date. For the
avoidance of doubt, if (x) Executive incurred a termination prior to a Change in
Control that qualifies Executive for severance payments under Section 4(a)(ii);
and (y) a Change in Control occurs within the three-month period following
Executive’s termination of employment that qualifies Executive for the superior
benefits under this Section 4(b)(ii), then Executive shall be entitled to a
lump-sum payment of the amount calculated under this Section 4(b)(ii), less
amounts already paid under Section 4(a)(ii) and such amount lump-sum amount
shall be payable upon the later of: (A) the Change in Control, (B) the first
Company payroll following the Release Deadline; or (C) such later date required
by Section 5(c).
(iii)    Bonus Payment. Executive will receive a lump-sum payment equal to
100% of Executive’s target bonus as in effect for the fiscal year in which the
termination of employment occurs. Payment will be made on the first Company
payroll following the Release Deadline, subject to Section 5(c).


-3-

--------------------------------------------------------------------------------




(iv)    Pro-Rated Bonus Payment. Executive will receive the Pro-Rated Bonus
assuming target level of achievement. Payment will be made on the first Company
payroll following the Release Deadline, subject to Section 5(c).
(v)    Continuation Coverage. If Executive elects continuation coverage pursuant
to COBRA within the time period prescribed pursuant to COBRA for Executive and
Executive’s eligible dependents, then the Company will reimburse Executive for
the COBRA premiums for such coverage (at the coverage levels in effect
immediately prior to Executive’s termination) until the earlier of (A) a period
of 12 months from the date of termination or (B) the date upon which Executive
and/or Executive’s eligible dependents become covered under similar plans. The
reimbursements will be made by the Company to Executive consistent with the
Company’s normal expense reimbursement policy.
(vi)    Accelerated Vesting of Equity Awards. 100% of Executive’s
then-outstanding and unvested Equity Awards will become vested in full. If,
however, an outstanding Equity Award is to vest and/or the amount of the award
to vest is to be determined based on the achievement of performance criteria,
then the Equity Award will vest as to 100% of the amount of the Equity Award
assuming the performance criteria had been achieved at target levels for the
relevant performance period(s).
(c)    Voluntary Resignation; Termination for Cause. If Executive’s employment
with the Company terminates (i) voluntarily by Executive (other than for Good
Reason during the Change in Control Period) or (ii) for Cause by the Company,
then Executive will not be entitled to receive severance or other benefits
except for those (if any) as may then be established under the Company’s then
existing severance and benefits plans and practices or pursuant to other written
agreements with the Company.
(d)    Disability; Death. If the Company terminates Executive’s employment as a
result of Executive’s Disability, or Executive’s employment terminates due to
Executive’s death, then Executive will not be entitled to receive any other
severance or other benefits, except for those (if any) as may then be
established under the Company’s then existing written severance and benefits
plans and practices or pursuant to other written agreements with the Company.
(e)    Exclusive Remedy. In the event of a termination of Executive’s employment
as set forth in Section 4(a) or (b) of this Agreement, the provisions of
Section 4 are intended to be and are exclusive and in lieu of any other rights
or remedies to which Executive or the Company otherwise may be entitled, whether
at law, tort or contract, in equity, or under this Agreement (other than the
payment of accrued but unpaid wages, as required by law, and any unreimbursed
reimbursable expenses). Executive will be entitled to no benefits, compensation
or other payments or rights upon a termination of employment other than those
benefits expressly set forth in Section 4 of this Agreement.
5.    Conditions to Receipt of Severance
(a)    Release of Claims Agreement. The receipt of any severance payments or
benefits (other than the accrued benefits set forth in either Sections
4(a)(i) or 4(b)(i)) pursuant to this Agreement


-4-

--------------------------------------------------------------------------------




is subject to Executive signing and not revoking the Company’s customary
separation and release of claims agreement (the “Release”), which must become
effective and irrevocable no later than the 60th day following Executive’s
termination of employment (the “Release Deadline”). If the Release does not
become effective and irrevocable by the Release Deadline, Executive will forfeit
any right to severance payments or benefits under this Agreement. In no event
will severance payments or benefits be paid or provided until the Release
actually becomes effective and irrevocable.
(b)    Confidential Information and Invention Assignment Agreement and
Restrictive Covenants. Executive’s receipt of any payments or benefits under
Section 4 (other than the accrued benefits set forth in either Sections
4(a)(i) or 4(b)(i)) will be subject to Executive continuing to comply with the
terms of the Protection Agreement between the Company and Executive as such
agreement may be amended and/or superseded from time to time (the “Protection
Agreement”), the Executive Non-Compete Agreement between the Company and
Executive (the “Non-Compete Agreement”) and the Release.
(c)    Section 409A.
(i)    Notwithstanding anything to the contrary in this Agreement, no severance
pay or benefits to be paid or provided to Executive, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Section 409A of
the Code, and the final regulations and any guidance promulgated thereunder
(“Section 409A”) (together, the “Deferred Payments”) will be paid or otherwise
provided until Executive has a “separation from service” within the meaning of
Section 409A. Similarly, no severance payable to Executive, if any, pursuant to
this Agreement that otherwise would be exempt from Section 409A pursuant to
Treasury Regulation Section 1.409A‑1(b)(9) will be payable until Executive has a
“separation from service” within the meaning of Section 409A.
(ii)    It is intended that none of the severance payments under this Agreement
will constitute Deferred Payments but rather will be exempt from Section 409A as
a payment that would fall within the “short-term deferral period” as described
in Section 5(c)(iv) below or resulting from an involuntary separation from
service as described in Section 5(c)(v) below.
(iii)    Notwithstanding anything to the contrary in this Agreement, if
Executive is a “specified employee” within the meaning of Section 409A at the
time of Executive’s termination (other than due to death), then the Deferred
Payments, if any, that are payable within the first six months following
Executive’s separation from service, will become payable on the first payroll
date that occurs on or after the date six months and one day following the date
of Executive’s separation from service. All subsequent Deferred Payments, if
any, will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if
Executive dies following Executive’s separation from service, but before the six
month anniversary of the separation from service, then any payments delayed in
accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of Executive’s death and all other
Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute a separate payment under Section
1.409A-2(b)(2) of the Treasury Regulations.


-5-

--------------------------------------------------------------------------------




(iv)    Any amount paid under this Agreement that satisfies the requirements of
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations will not constitute Deferred Payments for purposes of
clause (i) above.
(v)    Any amount paid under this Agreement that qualifies as a payment made as
a result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit (as defined below) will not constitute Deferred Payments for purposes
of clause (i) above.
(vi)    The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
before actual payment to Executive under Section 409A.
6.    Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and
(ii) but for this Section 6, would be subject to the excise tax imposed by
Section 4999 of the Code, then Executive’s benefits under Section 4 will be
either:
(a)    delivered in full, or
(b)    delivered as to such lesser extent which would result in no portion of
such benefits being subject to excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999 of the
Code, results in the receipt by Executive on an after-tax basis, of the greatest
amount of benefits, notwithstanding that all or some portion of such benefits
may be taxable under Section 4999 of the Code. If a reduction in severance and
other benefits constituting “parachute payments” is necessary so that benefits
are delivered to a lesser extent, reduction will occur in the following order:
(i) reduction of cash payments; (ii) cancellation of awards granted “contingent
on a change in ownership or control” (within the meaning of Code Section 280G),
(iii) cancellation of accelerated vesting of equity awards; (iv) reduction of
employee benefits. In the event that acceleration of vesting of equity award
compensation is to be reduced, such acceleration of vesting will be cancelled in
the reverse order of the date of grant of Executive’s equity awards.
Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 6 will be made in writing by the Company’s
independent public accountants immediately prior to a Change in Control or such
other person or entity to which the parties mutually agree (the “Firm”), whose
determination will be conclusive and binding upon Executive and the Company. For
purposes of making the calculations required by this Section 6, the Firm may
make reasonable assumptions and approximations concerning applicable taxes and
may rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The


-6-

--------------------------------------------------------------------------------




Company and Executive will furnish to the Firm such information and documents as
the Firm may reasonably request in order to make a determination under this
Section. The Company will bear all costs the Firm may incur in connection with
any calculations contemplated by this Section 6.
7.    Definition of Terms. The following terms referred to in this Agreement
will have the following meanings:
(a)     “Cause” means:
(i)    an act of dishonesty made by Executive in connection with Executive’s
responsibilities as an employee;
(ii)    Executive’s conviction of, or plea of nolo contendere to, a felony or
any crime involving fraud or embezzlement;
(iii)    Executive’s gross misconduct;
(iv)    Executive’s unauthorized use or disclosure of any proprietary
information or trade secrets of the Company or any other party to whom Executive
owes an obligation of nondisclosure as a result of Executive’s relationship with
the Company;
(v)    Executive’s willful breach of any obligations under any written agreement
or covenant with the Company;
(vi)    Executive’s failure to cooperate in good faith with a governmental or
internal investigation of the Company or its directors, officers or employees,
if the Company has requested Executive’s cooperation; or
(vii)    Executive’s continued failure to perform Executive’s employment duties
after Executive has received a written demand of performance from the Company
which specifically sets forth the factual basis for the Company’s belief that
Executive has not substantially performed his duties and has failed to cure such
non-performance to the Company’s satisfaction within 10 business days after
receiving such notice.
(b)    “Change in Control” has the meaning ascribed to it in the Company’s 2014
Equity Incentive Plan.
(c)    “Change in Control Period” means the period beginning three months prior
to, and ending 12 months following, a Change in Control.
(d)    “Code” means the Internal Revenue Code of 1986, as amended.
(e)    “Disability” means that Executive has been unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.


-7-

--------------------------------------------------------------------------------




(f)    “Equity Awards” means Executive’s outstanding stock options, stock
appreciation rights, restricted stock, restricted stock units, performance
shares, performance stock units and any other Company equity compensation
awards.
(g)    “Good Reason” means Executive’s voluntary termination, within 30 days
following the expiration of any Company cure period (discussed below) following
the occurrence of one or more of the following, without Executive’s consent:
(i)    a material reduction of Executive’s duties, authority or
responsibilities;
(ii)    a material reduction in Executive’s base salary other than a one-time
reduction of not more than 10% that also is applied to substantially all of the
Company’s other executive officers; or;
(iii)    a material change in the geographic location of Executive’s primary
work facility or location; provided, that a relocation of less than 50 miles
from Executive’s then present location will not be considered a material change
in geographic location.
Executive may not resign for Good Reason without first providing the Company
with written notice within 90 days of the initial existence of the condition
that Executive believes constitutes Good Reason specifically identifying the
acts or omissions constituting the grounds for Good Reason and a reasonable cure
period of not less than 30 days following the date of such notice.
For purposes of the “Good Reason” definition, the term “Company” will be
interpreted to include any subsidiary, parent, affiliate or successor thereto,
if applicable.
(h)    “Section 409A Limit” means two times the lesser of: (i) Executive’s
annualized compensation based upon the annual rate of pay paid to Executive
during the Executive’s taxable year preceding the Executive’s taxable year of
Executive’s termination of employment as determined under, and with such
adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.
8.    Successors.
(a)    The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 8(a) or which
becomes bound by the terms of this Agreement by operation of law.


-8-

--------------------------------------------------------------------------------




(b)    Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
9.    Notice.
(a)    General. Notices and all other communications contemplated by this
Agreement will be in writing and will be deemed to have been duly given when
sent electronically or personally delivered when mailed by U.S. registered or
certified mail, return receipt requested and postage prepaid or when delivered
by a private courier service such as UPS, DHL or Federal Express that has
tracking capability. In the case of Executive, notices will be sent to the
e-mail address or addressed to Executive at the home address, in either case
which Executive most recently communicated to the Company in writing. In the
case of the Company, electronic notices will be sent to the e-mail addresses of
the Chief Executive Officer and the General Counsel and mailed notices will be
addressed to its corporate headquarters, and all notices will be directed to the
attention of its Chief Executive Officer and General Counsel.
(b)    Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason will be communicated by a notice of termination to the
other party hereto given in accordance with Section 9(a) of this Agreement. Such
notice will indicate the specific termination provision in this Agreement relied
upon, will set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination under the provision so indicated, and will
specify the termination date (which will be not more than 90 days after the
giving of such notice).
10.    Resignation. Upon the termination of Executive’s employment for any
reason, Executive will be deemed to have resigned from all officer and/or
director positions held at the Company and its affiliates voluntarily, without
any further required action by Executive, as of the end of Executive’s
employment and Executive, at the Board’s request, will execute any documents
reasonably necessary to reflect Executive’s resignation.
11.    Miscellaneous Provisions.
(a)    No Duty to Mitigate. Executive will not be required to mitigate the
amount of any payment contemplated by this Agreement, nor will any such payment
be reduced by any earnings that Executive may receive from any other source.
(b)    Waiver. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.
(c)    Headings. All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.


-9-

--------------------------------------------------------------------------------




(d)    Entire Agreement. This Agreement, together with the Protection Agreement
and the Non-Compete Agreement, constitutes the entire agreement of the parties
hereto and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties with respect to the subject matter hereof,
including, but not limited to, any rights to any severance and/or change in
control benefits set forth in Executive’s original offer letter, any prior
severance agreement, [including Executive’s Change in Control and Severance
Agreement with the Company dated [ ],] and/or any accelerated vesting terms set
forth in an individual Equity Award agreement. No waiver, alteration, or
modification of any of the provisions of this Agreement will be binding unless
it is in a writing that specifically mentions this Agreement and that is signed
by Executive and by an authorized officer of the Company (other than Executive).
(e)    Choice of Law; Venue. The validity, interpretation, construction and
performance of this Agreement will be governed by the laws of the State of New
York (with the exception of its conflict of laws provisions). Any claims or
legal actions by one party against the other arising out of the relationship
between the parties contemplated herein (whether or not arising under this
Agreement) will be commenced or maintained in any state or federal court located
in New York County.
(f)    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.
(g)    Withholding. All payments made pursuant to this Agreement will be subject
to withholding of applicable income, employment and other taxes.
(h)    Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.
[Signature Page to Follow]


-10-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.
COMPANY    ON DECK CAPITAL, INC.
By:                            
Title:                            
Date:                            


EXECUTIVE    By:                             
Date:                            


























[signature page of the Change in Control and Severance Agreement]




-11-